Vehicle Automated Driving Device
For Mounting a Pedal Actuator


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 has been considered by the examiner.

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 05/16/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues the amended title “Vehicle Automated Driving Device for Mounting a Pedal Actuator” obviates the reasons for the objection to the specification. The examiner agrees and withdraws the objection.

Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and withdraws the 35 USC § 112 (b) rejection.
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Examiner’s Amendment and Statement of Reasons for Allowance below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Bilodeau on 05/27/2022.

Please amend claim 13, lines 13-18 as follows: --a bracket-side connector fixed to the pedal actuator support bracket so as to be directed to the pedal actuator support, wherein, connects[[,]] the bracket-side connector 

Please amend claim 25, line 14 as follows: --directed to the pedal actuator support--.
Allowable Subject Matter
Claims 13 - 25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 13, although Nishikawa and Toshihiko teach a robot for driving an automobile with a robot body located on a driver’s seat, a supporting rod at the front of the robot body, a clamping nut mounted to the supporting rod, sandwiching plates detachably mounted to the clamping nut, a fitting bolt that fixes the sandwiching plates to the clamping nut, connectors at the clamping nut and sandwiching plates to be connected when mounting the sandwiching grooves to the clamping nut, and an actuator supported by the sandwiching plates; they do not teach applicant’s connectors connected at the same time the pedal support and bracket are integrated. Furthermore, no other prior art can be found to motivate or teach applicant’s automatic driving device including mounting the pedal actuator support bracket to the pedal actuator support connects the bracket-side connector to the support-side connector, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 25, although Nishikawa and Toshihiko teach a robot for driving an automobile with a robot body located on a driver’s seat, a supporting rod at the front of the robot body, a clamping nut mounted to the supporting rod, sandwiching plates detachably mounted to the clamping nut, where the clamping nut and sandwiching plates vertically sandwich the supporting shaft, a fitting bolt that fixes the sandwiching plates to the clamping nut positioned at an upper surface of the sandwiching plates and tightens the sandwiching plates in a vertical direction to fix the clamping nut and sandwiching plates to the supporting shaft, connectors at the clamping nut and sandwiching plates to be connected when mounting the sandwiching grooves to the clamping nut, and an actuator supported by the sandwiching plates; they do not teach applicant’s device where sandwiching plates with a lower portion that engages the clamping nut as a supporting point and upper portion that engages the clamping nut or the supporting shaft to bear a rotational force. Furthermore, no other prior art can be found to motivate or teach applicant’s automatic driving device including wherein the pedal actuator support bracket is provided, at a lower portion thereof, with a first engagement portion that is in contact with the pedal actuator support, and the pedal actuator support bracket is further provided, at an upper portion thereof, with a second engagement portion that is in contact with the pedal actuator support or the slide rail so as to bear a moment acting toward a vehicle front side with the first engagement portion being a supporting point, in combination with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856